448 F.2d 653
Homero CERVANTES, Plaintiff-Appellee,v.Arthur G. SPICKERMAN, Defendant-Appellant.
No. 71-1106. Summary Calendar.*
United States Court of AppealsFifth Circuit.
Sept. 28, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Gewin, Judge.
William Duncan, Kemp, Smith, White, Duncan & Hammond, El Paso, Tex., for defendant-appellant.
Ramon Ramos, Jr., El Paso, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966